Case: 17-20262      Document: 00514437866         Page: 1    Date Filed: 04/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 17-20262                               FILED
                                  Summary Calendar                         April 19, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

AARON DEWAYNE VALDEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CR-356-9


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Aaron Dewayne Valdez has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Valdez has filed a response. To the extent that Valdez raises a
claim of ineffective assistance of counsel, the record is not sufficiently
developed to allow us to make a fair evaluation of the claim; we therefore


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 17-20262   Document: 00514437866    Page: 2   Date Filed: 04/19/2018


                                 No. 17-20262

decline to consider the claim without prejudice to collateral review. See United
States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
       We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Valdez’s response.      We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
       Our review reveals a clerical error in the judgment. Valdez pleaded
guilty to conspiracy to possess with intent to distribute 50 grams or more of
methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A)(viii).
The judgment incorrectly retains a heroin allegation and the corresponding
penalty provision even though that allegation was dismissed on the
Government’s motion as part of Valdez’s plea agreement.
       Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. This matter is REMANDED for the limited
purpose of correcting the clerical error in the judgment. See FED. R. CRIM. P.
36.




                                       2